DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed electronic devices are novel over the closest prior art – Kobayashi (JP 2009-016275 A- see IDS; machine translation attached) and Ueada (US 2013/0101884 A1).
Regarding Claims 1-2, Kobayashi discloses an electronic devices comprising the elements according to the claimed invention except the feature of:  wherein respective depths of the first and second depressions in the first region are larger than respective depths of the first and second depressions in the second region.  In particular, Kobayashi fails to teach a difference in the depths of the depressions in the first and second regions.  And Ueda teaches that the pitch between adjacent first depressions and between adjacent second depressions may be decreased near the central portion of the housing 11 so that flexibility in the central portion can be improved [Ueda – par. 0072], which, an ordinary skilled artisan would understand, would generally exhibit a smaller depth of the first and second depressions in the first region than in the second region.  In contrast, the instant specification teaches that when the depth of the first and second depressions in the first region is larger than when the depth of the first and second depressions in the second region, the influence of a strain can be reduced to be within the allowable range.  While Ueda also discusses controlling the flexibility in the central portion, there is no motivation to modify the depths of the first and second depressions in the first region to be larger than the depths of the first and second depressions in the second region.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724